Exhibit 10.1

 

THIRD AMENDMENT TO
CESCA THERAPEUTICS INC.

AMENDED 2016 EQUITY INCENTIVE PLAN

 

THIS THIRD AMENDMENT TO THE CESCA THERAPEUTICS INC. AMENDED 2016 EQUITY
INCENTIVE PLAN (this “Amendment”) is adopted and approved by the Board of
Directors of Cesca Therapeutics, Inc., a Delaware corporation (the “Company”),
as of December 14, 2018. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to them in the Plan (as defined
below).

 

WHEREAS, the Board of Directors of the Company adopted the Cesca Therapeutics
Inc. 2016 Equity Incentive Plan (the “Plan”) on July 7, 2016, subject to
stockholder approval of the Plan within twelve (12) months after such date;

 

WHEREAS, under the Plan as originally adopted, an aggregate of 325,000 shares of
Company common stock were made available for the issuance of awards under the
Plan;

 

WHEREAS, the Board of Directors amended the Plan on March 16, 2017 to increase
the aggregate number of shares available for awards under the Plan to 600,000
(the “March 2017 Amendment”), and the Plan (as amended by the March 2017
Amendment) was approved by the stockholders of the Company on May 5, 2017;

 

WHEREAS, the Board of Directors further amended the Plan on November 13, 2017
to, among other things, increase the aggregate number of shares available for
awards under the Plan to 1,350,000 (the “November 2017 Amendment”);

 

WHEREAS, the March 2017 Amendment was approved by the stockholders of the
Company on June 22, 2018; and

 

WHEREAS, the Company desires to further amend the Plan as set forth herein.

 

NOW, THEREFORE, BE IT RESOLVED, that the Amended Plan be and hereby is amended
as follows:

 

1.     Section 4(a) of the Amended Plan is hereby amended by deleting said
section in its entirety and replacing it with the following:

 

 

(a)

SharesAvailable. Subject to adjustment as provided in Section 4(c) of the Plan,
the aggregate number of Shares that may be issued under all Awards under the
Plan shall be 3,950,000 Shares.

 

 

--------------------------------------------------------------------------------

 

 

2.     Section 4(d)(i) of the Amended Plan is hereby amended by deleting said
section in its entirety and replacing it with the following:

 

 

(i)

Section 162(m) Limitation for Awards Denominated in Shares. No Eligible Person
may be granted any Stock Options, Stock Appreciation Rights or Performance
Awards denominated in Shares, for more than 800,000 Shares (subject to
adjustment as provided for in Section 4(c) of the Plan), in the aggregate in any
calendar year.

 

 

3.

Section 4(d)(iii) of the Amended Plan is hereby amended by deleting said section
in its entirety and replacing it with the following:

 

 

(iii)

Limitation for Awards Granted to Non-Employee Directors. No Director who is not
also an employee of the Company or an Affiliate may be granted any Award or
Awards denominated in Shares that exceed in the aggregate 50,000 Shares in any
calendar year. The foregoing limit shall not apply to any Award made pursuant to
any election by the Director to receive an Award in lieu of all or a portion of
annual and committee retainers and annual

 

4.     Section 6(a)(iv)(A) of the Amended Plan is hereby amended by deleting
said section in its entirety and replacing it with the following:

 

 

(A)

The aggregate number of Shares that may be issued under all Incentive Stock
Options under the Plan shall be 3,950,000 Shares.

 

5.     This Amendment shall become null and void on the first anniversary of the
date of this Amendment if the Amendment is not duly approved by the stockholders
of the Company prior to the first anniversary of the date of this Amendment.

 

6.     This Amendment shall be and is hereby incorporated in and forms a part of
the Amended Plan.

 

7.     Except as specifically set forth herein, the Plan, as amended prior to
the date hereof, shall remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment is executed by the duly elected Secretary of
the Company effective as of the date first set forth above.

 

 

 

_________________________________
James Xu, Esq., Secretary

 

2